Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 1 of 21 PagelD 120

/ ) \|— % ‘)
17 f 5 \ \
AF Approval X_/ Chief Approval ~\,/
Pp . a Y | aa ]
\ | wi

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
V. . CASE NO. 8:18-cr-493-T-35AAS

BOBBY OSBORNE

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of Florida,
and the defendant, Bobby Osborne, and the attorney for the defendant, David
Little, Esquire, mutually agree as follows:

A. Particularized Terms

1. Count Pleading To

The defendant shall enter a plea of guilty to Count One of the
Indictment, which charges the defendant with conspiracy to possess a mixture
and substance containing 50 grams or more of methamphetamine, a Schedule II
controlled substance, with the intent to distribute it, in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(A).

Defendant’s Initials Lo
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 2 of 21 PagelID 121

2. Minimum and Maximum Penalties

 

Based on the “Information and Notice of Prior Conviction Under 21
U.S.C. § 851” filed by the United States pursuant to 21 U.S.C. §§ 841(b)(1)(A)
and 851, see Doc. 38, Count One is punishable by a mandatory minimum term of
imprisonment of fifteen years, a maximum sentence of life imprisonment, a fine
not to exceed $20 million, a term of supervised release of at least ten years up is
life, and a special assessment of $100.

With respect to certain offenses, the Court shall order the defendant
to make restitution to any victim of the offense, and with respect to other
offenses, the Court may order the defendant to make restitution to any victim of
the offense, or to the community, as set forth below.

o Alleyne v. United States and Apprendi v. New Jersey

Under Alleyne v. United States, 133 S. Ct. 2151 (2013), and Apprendi v.
New Jersey, 530 U.S. 466 (2000), a minimum sentence of 10 years of
imprisonment and a maximum sentence of life imprisonment may be imposed on
Count One because the following facts have been admitted by the defendant and
are established by this plea of guilty: the defendant conspired to possess a mixture

or substance containing 50 grams or more of methamphetamine, a Schedule I

controlled substance, with the intent to distribute it, and the defendant committed

Defendant’s Initials Bo Z
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 3 of 21 PagelID 122

the violation after earning a prior conviction for a serious drug felony that has
become final.

4, Elements of the Offense

The defendant acknowledges understanding the nature and elements
of the offense with which defendant has been charged and to which defendant is

pleading guilty. The elements of Count One are:

First: Two more people in some way agreed to try to accomplish a
shared and unlawful plan to possess a mixture or substance
containing 50 grams or more of methamphetamine, a
Schedule II controlled substance, with the intent to distribute

it; and

Second: The defendant knew the unlawful purpose of the plan and
willfully joined in it.

D Counts Dismissed

At the time of sentencing, the remaining counts against the
defendant, Counts Two and Three, will be dismissed pursuant to Fed. R. Crim.
P. 11(c)(1)(A).

6. No Further Charges

If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge defendant
with committing any other federal criminal offenses known to the United States
Attorney's Office at the time of the execution of this agreement, related to the

conduct giving rise to this plea agreement.

Defendant's Initials EF 3
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 4 of 21 PagelD 123

7. | Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the defendant’s
applicable guidelines range as determined by the Court pursuant to the United
States Sentencing Guidelines, as adjusted by any departure the United States has
agreed to recommend in this plea agreement. The parties understand that such a
recommendation is not binding on the Court and that, if it is not accepted by this
Court, neither the United States nor the defendant will be allowed to withdraw
from the plea agreement, and the defendant will not be allowed to withdraw from
the plea of guilty.
8. Acceptance of Responsibility - Three Levels
At the time of centencing: and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted, the
United States will recommend to the Court that the defendant receive a three-
level downward adjustment for acceptance of responsibility, pursuant to USSG
§3E1.1(a). The defendant understands that this recommendation or request is not
binding on the Court, and if not accepted by the Court, the defendant will not be
allowed to withdraw from the plea.
Further, at the time of sentencing, if the defendant's offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

Defendant’s Initials Ge 4
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 5 of 21 PagelD 124

complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional level.
The defendant understands that the determination as to whether the defendant
has qualified for a downward adjustment of a third level for acceptance of
responsibility rests solely with the United States Attorney for the Middle District
of Florida, and the defendant agrees that the defendant cannot and will not
challenge that determination, whether by appeal, collateral attack, or otherwise.
9. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the charges
in this case and other matters, such cooperation to further include a full and
complete disclosure of all relevant information, including production of any and
all books, papers, documents, and other objects in defendant's possession or
control, and to be reasonably available for interviews which the United States
may require. If the cooperation is completed prior to sentencing, the government

agrees to consider whether such cooperation qualifies as "substantial assistance"

Defendant’s Initials Bn 5
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 6 of 21 PageID 125

in accordance with the policy of the United States Attorney for the Middle
District of Florida, warranting the filing of a motion at the time of sentencing
recommending (1) a downward departure from the applicable guideline range
pursuant to USSG §5K1.1, or (2) the imposition of a sentence below a statutory
minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. If the cooperation
is completed subsequent to sentencing, the government agrees to consider
whether such cooperation qualifies as "substantial assistance" in accordance with
the policy of the United States Attorney for the Middle District of Florida,
warranting the filing of a motion for a reduction of sentence within one year of
the imposition of sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the
defendant understands that the determination as to whether "substantial
assistance" has been provided or what type of motion related thereto will be filed,
if any, rests solely with the United States Attorney for the Middle District of
Florida, and the defendant agrees that defendant cannot and will not challenge
that determination, whether by appeal, collateral attack, or otherwise.
10. Use of Information - Section 1B1.8

Pursuant to USSG §1B1.8(a), the United States agrees that no self-

incriminating information which the defendant may provide during the course of

defendant's cooperation and pursuant to this agreement shall be used in

Defendant's Initials bo 6
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 7 of 21 PagelID 126

determining the applicable sentencing guideline range, subject to the restrictions
and limitations ae forth in USSG §1B1.8(b).
11. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating cinmmenices indicative of the defendant's rehabilitative intent
by assuming the fundamental civic duty of reporting crime. However, the
defendant understands that the government can make no representation that the
Court will impose a lesser sentence solely on account of, or in consideration of,
such cooperation.

b. It is understood that should the defendant knowingly provide
incomplete or untruthful testimony, statements, or information pursuant to this
agreement, or should the defendant falsely implicate or incriminate any person,
or should the defendant fail to voluntarily and unreservedly disclose and provide
full, complete, truthful, and honest knowledge, information, and cooperation
regarding any of the matters noted herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this agreement,

or for obstruction of justice.

Defendant’s Initials pe 7
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 8 of 21 PagelD 127

(2) The United States may prosecute the defendant for the
charges which are to be dismissed pursuant to this agreement, if any, and may
either seek reinstatement of or refile such charges and prosecute the defendant
thereon in the event such charges have been dismissed pursuant to this
agreement. With regard to such charges, if any, which have been dismissed, the
defendant, being fully aware of the nature of all such charges now pending in the
instant case, and being further aware of defendant's rights, as to all felony charges
pending in such cases (those offenses punishable by re for a term of
over one year), to not be held to answer to said felony charges unless on a
presentment or indictment of a grand jury, and further being aware that all such
felony charges in the instant case have heretofore properly been returned by the
indictment of a grand jury, does hereby agree to reinstatement of such charges by
recision of any order dismissing them or, alternatively, does hereby waive, in
open court, prosecution by indictment and consents that the United States may
proceed by information instead of by indictment with regard to any felony
charges which may be dismissed in the instant case, pursuant to this plea
agreement, and the defendant further agrees to waive the statute of limitations
and any speedy trial claims on such charges.

(3) The United States may prosecute the defendant for any

offenses set forth herein, if any, the prosecution of which in accordance with this

Defendant’s Initials ao 8
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 9 of 21 PagelID 128

agreement, the United States agrees to forego, and the defendant agrees to waive
the statute of limitations and any speedy trial claims as to any such offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the — of
the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts to
which the defendant has pled; or in the alternative, at the option of the United
States, the United States may move the Court to declare this entire plea
agreement null and void.

12. Forfeiture of Assets
The defendant agrees to forfeit to the United States immediately aad
voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 21 U.S.C. § 853, whether in the possession or control of the
United States, the defendant or defendant's nominees.

The defendant agrees and consents to the forfeiture of these assets

pursuant to any federal criminal, civil judicial or administrative forfeiture action.

Defendant’s Initials ow 9
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 10 of 21 PageID 129

The defendant also agrees to waive all constitutional, statutory and procedural
challenges (including direct appeal, habeas corpus, or any other means) to any
forfeiture carried out in accordance with this Plea Agreement on any grounds,
including that the forfeiture described herein constitutes an excessive fine, was not
properly noticed in the charging instrument, addressed by the Court at the time of
the guilty plea, announced at sentencing, or incorporated into the judgment.

If the United States seeks the forfeiture of specific assets pursuant to
Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time it is
entered. In the event the forfeiture is omitted from the judgment, the defendant
agrees that the forfeiture order may be incorporated into the written judgment at
any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property to
the United States before the defendant’s sentencing. To that end, the defendant
agrees to make a full and complete disclosure of all assets over which defendant
exercises control directly or indirectly, including all assets held by nominees, to
execute any documents requested by the United States to obtain from any other
parties by lawful means any records of assets owned by the defendant, and to

consent to the release of the defendant’s tax returns for the previous five years.

Defendant’s Initials Bao 10
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 11 of 21 PagelD 130

The defendant agrees to be interviewed by the government, prior to and after
sentencing, regarding such assets and their connection to criminal conduct. The
defendant further agrees to be interviewed by the government, prior to and after
sentencing, regarding such assets and their connection to criminal conduct. The
defendant further agrees to be polygraphed on the issue of assets, if it is deemed
necessary by the United States. The defendant agrees that Federal Rule of
Criminal Procedure 11 and USSG § 1B1.8 will not protect from forfeiture assets
disclosed by the defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the defendant’s
sentencing. In addition to providing full and complete information about
forfeitable assets, these steps include, but are not limited to, the surrender of title,
the signing of a consent decree of forfeiture, and signing of any other documents
necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as satisfaction
of any fine, restitution, cost of imprisonment, or any other penalty the Court may
impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that the
defendant has breached this section of the Plea Agreement, the defendant may be

found ineligible for a reduction in the Guidelines calculation for acceptance of

Defendant’s Initials Bo 11
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 12 of 21 PagelD 131

responsibility and substantial assistance, and may be eligible for an obstruction of
justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding the
abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed money judgment amount, is
collected in full.

B. Standard Terms and Conditions
l. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition to
or in lieu of any other penalty, shall order the defendant to make restitution to
any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant to
make restitution to any victim of the offense(s), pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant enters
a plea of guilty to such counts, and whether or not such counts are dismissed

pursuant to this agreement. The defendant further understands that compliance

Defendant’s Initials wT 12
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 13 of 21 PagelD 132

with any restitution payment plan imposed by the Court in no way precludes the
United States from simultaneously pursuing other statutory remedies for
collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not limited to,
garnishment and execution, pursuant to the Mandatory Victims Restitution Act,
in order to ensure that the defendant's restitution obligation is satisfied,

On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing.

The defendant understands that this agreement imposes no
limitation as to fine.

Zi Supervised Release

The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon

conviction, a defendant who is not a United States citizen may be removed from

Defendant’s Initials fw” 13
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 14 of 21 PagelD 133

the United States, denied citizenship, and denied admission to the United States
in the future.
4. Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant factual
information, including the totality of the defendant's criminal activities, if any,
not limited to the count(s) to which defendant pleads, to respond to comments
made by the defendant or defendant's counsel, and to correct any misstatements
or inaccuracies. The United States further reserves its right to make any
recommendations it deems appropriate regarding the disposition of this case,
subject to any limitations set forth herein, if any.
i Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United States
Attorney's Office within 30 days of execution of this agreement an affidavit
reflecting the defendant's financial condition. The defendant promises that his
financial statement and disclosures will be complete, accurate and truthful and
will include all assets in which he has any interest or over which the defendant

exercises control, directly or indirectly, including those held by a Spouse,

Defendant’s Initials am 14
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 15 of 21 PagelD 134

dependent, nominee or other third party. The defendant further agrees to execute
any documents requested by the United States needed to obtain from any third
parties any records of assets owned by the defendant, directly or through a
nominee, and, by the execution of this Plea Agreement, consents to the release of
the defendant's tax returns for the previous five years. The defendant similarly
agrees and authorizes the United States Attorney's Office to provide to, and
obtain from, the United States Probation Office, the financial affidavit, any of the
defendant's federal, state, and local tax returns, bank records and any other
financial information concerning the defendant, for the purpose of making any
recommendations to the Court and for collecting any assessments, fines,
restitution, or forfeiture ordered by the Court. The defendant expressly
authorizes the United States Attorney's Office to obtain current credit reports in
order to evaluate the defendant's ability to satisfy any financial obligation
imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or defer
a decision until it has had an opportunity to consider the presentence report
prepared by the United States Probation Office. The defendant understands and

acknowledges that, although the parties are permitted to make recommendations

Defendant’s Initials pe 15
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 16 of 21 PagelD 135

and present arguments to the Court, the sentence will be determined solely by the
Court, with the assistance of the United States Probation Office. Defendant
further understands and acknowledges that any discussions between defendant or
defendant's attorney and the attorney or other agents for the government
regarding any recommendations by the government are not binding on the Court
and that, should any recommendations be rejected, defendant will not be
permitted to withdraw defendant's plea pursuant to this plea agreement. The
government expressly reserves the right to support and defend any decision that
the Court may make with regard to the defendant's sentence, whether or not such
decision is consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority
to impose any sentence up to the statutory maximum and expressly waives the
right to appeal defendant's sentence on any ground, including the ground that the
Court erred in determining the applicable guidelines range pursuant to the United
States Sentencing Guidelines, except (a) the ground that the sentence exceeds the
defendant's applicable guidelines range as determined by the Court pursuant to
the United States Sentencing Guidelines; (b) the ground that the sentence exceeds
the statutory maximum penalty; or (c) the ground that the sentence violates the

Eighth Amendment to the Constitution; provided, however, that if the

Defendant’s Initials as” 16
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 17 of 21 PagelD 136

government exercises its right to appeal the sentence imposed, as authorized by
18 U.S.C. § 3742(b), then the defendant is released from his waiver and may
appeal the sentence as authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the Office of
the United States Attorney for the Middle District of Florida. It cannot bind other
federal, state, or local prosecuting authorities, although this office will bring
defendant's cooperation, if any, to the attention of other prosecuting officers or
others, if requested.
9, Filing of Agreement
This agreement shall be presented to the Court, in open court or in
camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon any
discussions between the attorney for the government and the defendant and
defendant's attorney and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or

coercion of any kind. The defendant further acknowledges defendant's

Defendant’s Initials a 17
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 18 of 21 PagelD 137

understanding of the nature of the offense or offenses to which defendant is
pleading guilty and the elements thereof, including the penalties provided by law,
and defendant's complete satisfaction with the representation and advice received
from defendant's undersigned counsel (if any). The defendant also understands
that defendant has the right to plead not guilty or to persist in that plea if it has
already been made, and that defendant has the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses
against defendant, the right against compulsory self-incrimination, and the right
to compulsory process for the attendance of witnesses to testify in defendant's
defense; but, by pleading guilty, defendant waives or gives up those rights and
there will be no trial. The defendant further understands that if defendant pleads
guilty, the Court may ask defendant questions about the offense or offenses to
which defendant pleaded, and if defendant answers those questions under oath,
on the record, and in the presence of counsel (if any), defendant's answers may
later be used against defendant in a prosecution for perjury or false statement.
The defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are felonies,
may thereby be deprived of certain rights, such as the right to vote, to hold public

office, to serve on a jury, or to have possession of firearms.

Defendant’s Initials ae 18
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 19 of 21 PagelD 138

11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth below
are true, and were this case to go to trial, the United States would be able to prove
those specific facts and others beyond a reasonable doubt.

FACTS

All of the events and facts described below occurred within the
Middle District of Florida.

On August 1, 2017, co-defendants BOBBY OSBORNE and
CHASTITY MCBRIDE worked together to acquire and sell one ounce of
methamphetamine, a Schedule II controlled substance, to a confidential
informant (CJ), all while in the presence of an undercover law enforcement officer
(UC). Specifically, the CI and UC drove to the house where OSBORNE and
MCBRIDE live together and picked them up. The group of four then drove
together to the home of OSBORNE and MCBRIDE’s co-conspirator (“CC-1”),
their methamphetamine supplier, who is supplied by a second co-conspirator
(“CC-2”). MCBRIDE briefly entered CC-1’s house, then returned to the car,
announced that they were ready to conduct the methamphetamine transaction,

and informed the CI of the price. Soon thereafter, OSBORNE entered CC-1’s

Defendant’s Initials At 19
Case 8:18-cr-00493-MSS-AAS Document 53. Filed 05/30/19 Page 20 of 21 PageID 139

house and exited with an ounce of methamphetamine, which he brought to the
Cl, who then handed money to OSBORNE to complete the transaction.

The CI informed OSBORNE that he wished to buy a larger quantity
of methamphetamine soon. MCBRIDE expressed that this would be no problem
and that she usually handles all of CC-2’s business.

On August 3, 2017, OSBORNE and MCBRIDE again worked
together to acquire and sell four ounces of methamphetamine, a Schedule II
controlled substance, to the same CI, all while in the presence of the same UC.
The group again met at OSBORNE and MCBRIDE'’s house before traveling to
CC-1’s house. OSBORNE went inside CC-1’s house, acquired four ounces of
methamphetamine, and brought it to the CI, who paid OSBORNE.

Laboratory testing reveals that the combined weight of the
methamphetamine the CI purchased from OSBORNE and MCBRIDE on August
1, 2017 and August 3, 2017 was 138.85 grams.

The above is merely a brief summary of the events, some of the
persons involved, and other information relating to this case. It does not include,
nor is it intended to include, all of the events, persons involved, or other

information relating to this case.

Defendant's Initials Be 20
Case 8:18-cr-00493-MSS-AAS Document 53 Filed 05/30/19 Page 21 of 21 PagelD 140

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea and
no other promises, agreements, or representations exist or have been made to the
defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant and

that defendant fully understands its terms.

27"; Va)
DATED this day of 4 wa , 2019,

MARIA CHAPA LOPEZ
Unit ates Attorney

Bohl Ce \— as

 

 

    
 

 

Bobby Osborne Mi¢hatl M. Gordon
Defen Assistant Uatte es Attorney
§ -IS—-1G
d Little James Q. Preston, Jr.
Attorney for Defendant Assistant United States Attorney
eputy Chief, Violent Crimes and
Narcotics

21
